DETAILED ACTION
In application filed on 03/19/2020, Claims 1-15 are pending. Claims 1-15 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2022 and 05/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114 for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Bailey et al. (US20050185037A1) in view of Oda et al. (US20030128256A1).

Regarding Claim 1, Bailey teaches a pipette-fillable fluid reservoir body to which a fluid ejection head substrate is attached, the fluid reservoir body (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10) comprising: 
two or more discrete fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42)  therein, wherein at least one of the two or more discrete fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42) contains a pressure compensation device (Para 0002, referred to as a negative pressure inducing device such as a capillary foam, bladders, or lungs) and at least another one of the two or more discrete fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42) ; of a pressure compensation device (Para 0002, referred to as a negative pressure inducing device such as a capillary foam, bladders, or lungs), wherein each of the two or more discrete fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42) is in fluid flow communication with a fluid supply (Para 0032, referred to as any of first, second, third ink flow paths 44, 46 and 48) via, and wherein each of the two or more discrete fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42)  have sidewalls (Para 0005, referred to as exterior sidewalls) and a bottom wall (Para 0005; Para 0030; Fig. 1, ref 22, referred to as a  bottom wall) attached to the side walls (Para 0005, Para 0030; Fig. 1, ref. 14 and 16, referred to as exterior sidewalls), wherein the bottom wall (Para 0005; Para 0030; Fig. 1, ref 22, referred to as a  bottom wall) slopes toward (See Fig. 2, 8 for slope structure) the fluid supply via  (Para 0032, referred to as any of first, second, third ink flow paths 44, 46 and 48); and an ejection head support face (Para 0030, Fig. 2, ref. 28, referred to a printhead area) in fluid flow communication with (See Fig. 1-3) two or more discrete fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42)  for attachment of a fluid ejection device (Para 0032, referred to as a printhead chip) to the ejection head support face (Para 0030, Fig. 2, ref. 28, referred to a printhead area) for ejecting fluid (Para 0033, …ink flow path 46 provides ink flow from reservoir 40 through filter tower 54 to printhead area 28) from the two or more discrete fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42).
Bailey does not expressly teach that at least another one of the two or more discrete fluid chambers is devoid of a pressure compensation device or that the pressure compensation device of the disposed in some of the fluid chambers is selected from the group consisting of a melamine foam and a felt. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the pipette-fillable fluid reservoir body device and could seek the benefits associated with at least another one of the two or more discrete fluid chambers being devoid of a pressure compensation device. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed structural arrangement to provides the desired optimal performance of the device. 

Also, in the analogous art of an ink jet printer and more particularly to an ink jet printer wherein ink is supplied to an ink tank disposed on a movable carriage from a main tank provided outside the movable carriage, Oda teaches a capillary member disposed within the first ink chamber which could be a polyester felt. The polyester felt is suitable because the capillarity can be adjusted with a change in density and also because of a high ink resistance. Of course, even porous polymer foams (e.g. polyurethane and melamine foams) and even polypropylene and acrylic felts other than polyester fibers are employable if only they can exhibit a moderate capillarity for the ink and possess ink resistance (See Para 0043). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bailey and Oda to incorporate a melamine foam and a felt, as taught by Oda, motivated by the need to use polyester felt  and/or polymer foams such as melamine foams to fully suppress moisture permeability and gas permeability in the ink tank. The polyester felt is suitable because the capillarity can be adjusted with a change in density and also because of a high ink resistance. Also, porous polymer foams (e.g. polyurethane and melamine foams) and even polypropylene and acrylic felts other than polyester fibers are employable if only they can exhibit a moderate capillarity for the ink and possess ink resistance (Oda, Para 0043). Doing so allows for ink to be transported  between ink chambers (Para 0046, 0062). 

Regarding Claim 2, Bailey teaches the pipette-fillable fluid reservoir body of claim 1, wherein the sloped bottom wall (Para 0005; Para 0030; Fig. 1, ref 22, referred to as a  bottom wall; See Fig. 2, 8 for slope arrangement) has an angle (See Fig. 2, 8 for angle shape) relative to a plane (See Fig. 2, 8 for inherent teaching of plane) orthogonal to the sidewalls (Para 0005, referred to as exterior sidewalls).

The combination of Bailey and Oda does not expressly teach that the sloped bottom wall  has an angle ranging from about 6 to about 12 degrees relative to a plane  orthogonal to the sidewalls. 
However,  MPEP § 2144.05, Part II, Subpart A holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In fabrication of microfluidic structures, the selection of optimal experimental conditions including angle and geometry affects the transport profile of the fluid being transported in the device. Thus, the angle is a result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the sloped bottom wall  having an angle ranging from about 6 to about 12 degrees relative to a plane  orthogonal to the sidewalls to attain optimal device performance. 

Regarding Claim 3, Bailey teaches the pipette-fillable fluid reservoir body of claim 1, comprising multiple fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42; Para 0005, at least three segregated ink chambers) therein, wherein the fluid chambers  (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42; Four fluid chambers are not taught)  are separated from one another by dividing walls (See Para 0030, A T-shaped divider wall 32 having a longitudinal section 34 and a transverse section 36). 

The combination of Bailey and Oda does not expressly teach “four fluid chambers”. 
However, one of ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than a duplication of parts with multiple effects and could seek benefit of having  an increased amount of ink within the interior cavity of the body of the multi-compartmentalized ink cartridge, since the the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378,380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

Regarding Claim 4, Bailey teaches the pipette-fillable fluid reservoir body of claim 1, wherein the fluid reservoir body (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10) comprises a transparent  fluid reservoir body (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10; Para 0031, …The cartridge body 12 is preferably molded as a unitary piece in a thermoplastic molding process. The body 12 is preferably made of a polymeric material selected from the group consisting of glass-filled polybutylene terephthalate available from G.E; PET is inherently transparent). 

Regarding Claim 6, Bailey teaches the pipette-fillable fluid reservoir body of claim 1, wherein a cover (Para 0008, referred to as access covers; Para 0048) is removably or fixedly (Para 0008, …access covers are often attached with adhesives; Para 0048) attached to the fluid reservoir body  (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10) adjacent to each of the fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42; Para 0005, at least three segregated ink chambers) containing the pressure compensation device (Para 0002, referred to as a negative pressure inducing device such as a capillary foam, bladders, or lungs).

Regarding Claim 7, Bailey teaches the pipette-fillable fluid reservoir body of claim 6, wherein the cover (Para 0008, referred to as access covers; Para 0048) further comprises a hinged cover section (Para 0008, …access covers are often attached with adhesives…; Para 0048, …a cover is attached by adhesives or thermoplastic welding)  disposed over one or more discrete fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42).   

The combination of Bailey and Oda does not expressly teach that at least another one of the two or more discrete fluid chambers is devoid of a pressure compensation device. 

However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the pipette-fillable fluid reservoir body device and could seek the benefits associated with at least another one of the two or more discrete fluid chambers being devoid of a pressure compensation device. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed structural arrangement to provides the desired optimal performance of the device. 

Regarding Claim 9, Bailey teaches the pipette-fillable fluid reservoir body of claim 1, further comprising a removable tape (Para 0008,0048,  referred to as adhesive) for covering (Para 0048, …a cover is attached by adhesives…) the fluid chambers  containing the pressure compensation device (this is interpreted as optional), the fluid chambers devoid of the pressure compensation device (this is interpreted as optional), or all of the fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42) in the fluid reservoir body (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10). 

Regarding Claim 10, Bailey teaches the pipette-fillable fluid reservoir body of claim 1, wherein each of discrete fluid chambers  (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42)  includes a pressure compensation device (Para 0002, referred to as a negative pressure inducing device such as a capillary foam, bladders, or lungs) ;
The combination of Bailey and Oda does not expressly teach that at least another one of the two or more discrete fluid chambers is devoid of a pressure compensation device. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the pipette-fillable fluid reservoir body device and could seek the benefits associated with at least another one of the two or more discrete fluid chambers being devoid of a pressure compensation device. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed structural arrangement to provides the desired optimal performance of the device.

In addition, the combination of Bailey and Oda does not expressly teach that the pressure compensation device  has a fluid volume ranging from about 200 microliters to about 1 milliliter. 

However,  MPEP § 2144.05, Part II, Subpart A holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In fabrication of microfluidic structures, the selection of optimal experimental conditions including dimensions such as length, width, area  and volume affects the fluidic transport parameters including pressure of the fluid being transported in the ink flow path of the device. Thus, the volume is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate discrete fluid chambers having a fluid volume ranging from about 200 microliters to about 1 milliliter, to attain optimal device performance. 

Regarding Claim 12, Bailey teaches the pipette-fillable fluid reservoir body of claim 1, wherein at least one of the two or more discrete fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42; Para 0005, at least three segregated ink chambers) containing the pressure compensation device (Para 0002, referred to as a negative pressure inducing device such as a capillary foam, bladders, or lungs) further comprises a fluid filter (Para 0033, referred to as filter tower ref. 54) and a fluid supply via (Para 0032, referred to as any of first, second, third ink flow paths 44, 46 and 48) 
The combination of Bailey and Oda does not expressly teach that the fluid filter  is disposed between the pressure compensation  device  and the fluid supply. 

However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the pipette-fillable fluid reservoir body device and could seek the benefits associated with a fluid filter  being disposed between the pressure compensation  device  and the fluid supply. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed structural arrangement to provides the desired optimal performance of the device. 

Regarding Claim 15, Bailey teaches a digital fluid dispense system (Para 0048, referred to as a printhead chip and corresponding flexible circuit attached to the cartridge bodies)  comprising the pipette-fillable fluid reservoir body of claim 1, wherein the pressure compensation device (Para 0002, referred to as a negative pressure inducing device such as a capillary foam, bladders, or lungs) prevents drooling of fluid from the fluid ejection device (Para 0032, referred to as a printhead chip) during operation of the digital dispense system (Para 0048, referred to as a printhead chip and corresponding flexible circuit attached to the cartridge bodies)  thereby improving accuracy of fluid dispensed into wells of a micro-well plate or onto glass slides.
The claimed limitation (“…into wells of a micro-well plate or onto glass slides”) is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Bailey et al. (US20050185037A1) in view of Oda et al. (US20030128256A1) as applied to claims 4 and 6, in further view of Matsuda et al. (US20160347075A1). 

Regarding Claim 5, Bailey teaches the pipette-fillable fluid reservoir body of claim 4, wherein the fluid reservoir body (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10) further comprises for each of the fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42)  includes a pressure compensation device (Para 0002, referred to as a negative pressure inducing device such as a capillary foam, bladders, or lungs).

The combination of Bailey and Oda does not teach that the fluid reservoir body  further comprises indicia thereon for indicating a maximum fluid fill volume for each of the fluid chambers. 

In the analogous art of a liquid container, a liquid supply device, a liquid jet system and the like, Matsuda teaches that a configuration in which an upper limit mark 38, a lower limit mark 39 and the like are added to a visual recognition surface 37 that enables visual recognition of the amount of ink stored in the tank 9 can also be adopted. The operator can recognize the amount of ink in the tank 9 using the upper limit mark 38 and the lower limit mark 39 as markers. Note that the upper limit mark 38 is an ink amount guide for preventing the ink from overflowing from the liquid inlet portion 35, when injecting the ink from the liquid inlet portion 35 (Para 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bailey, Oda and Matsuda to include indicia thereon for indicating a maximum fluid fill volume , as taught by Matsuda, motivated by the need to an upper limit mark, a lower limit mark 39 and the like , added to a visual recognition surface 37 that enables visual recognition of the amount of ink stored in the tank.  The operator can recognize the amount of ink in the tank 9 using the upper limit mark 38 and the lower limit mark 39 as markers. Note that the upper limit mark 38 is an ink amount guide for preventing the ink from overflowing from the liquid inlet portion 35, when injecting the ink from the liquid inlet portion 35 (Para 0093).Doing so allows the prevention of fluid leakage and spillage in the device.  

In addition, combination of Bailey, Oda and Matsuda does not expressly teach that at least another one of the two or more discrete fluid chambers is devoid of a pressure compensation device. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the pipette-fillable fluid reservoir body device and could seek the benefits associated with at least another one of the two or more discrete fluid chambers being devoid of a pressure compensation device. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed structural arrangement to provides the desired optimal performance of the device.


Regarding Claim 8, Bailey teaches the pipette-fillable fluid reservoir body of claim 6, wherein  the reservoir body further includes a cover (Para 0008, referred to as access covers; Para 0048).
The combination of Bailey and Oda does not teach that the cover further comprises air vent channels. 

In the analogous art of a liquid container, a liquid supply device, a liquid jet system and the like, Matsuda teaches that  in the liquid container, the liquid absorbent material covers the open air port, and an opening portion that is open to atmospheric air is formed in the liquid absorbent material (Para 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bailey, Oda and Matsuda to include an air vent channels, as taught by Matsuda, motivated by the need to introduce atmospheric air into the liquid containing portion (Para 0010). Doing so allows for pressure balance to be maintained in the device. 

Allowable Subject Matter
Claims 11 and 13 are  being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 11, Bailey, neither teaches nor fairly suggests the pipette-fillable fluid reservoir body of claim 1, 
wherein each of the one or more discrete fluid chambers  devoid of the pressure compensation device further comprises a shelf for indicating a fluid fill volume limit.

Regarding Claim 13, Bailey, neither teaches nor fairly suggests  the pipette-fillable fluid reservoir body of claim 1,
Where in the fluid reservoir body comprises a semi-transparent molded fluid reservoir body adjacent to the one or more discrete fluid chambers devoid of the pressure compensation device.
Moreover, Claim 14 would be allowable because of its dependence on claim 13.

Response to Arguments
Applicant's arguments filed on 09/26/2022, with respect to the 35 U.S.C. §103 rejections on Claims 1-4, 6-7, 9-10 and 15 have been fully considered but they are not persuasive.
Applicant argues: 
[Applicant submits that the  '037 publication cited as a primary reference is directed to a process for making a fluid cartridge wherein a mold insert is removable through the ink chambers rather than through an exterior side wall of the body. Paragraph [0048] of the '037 publication mentions that the ink chambers may be filled with a capillary material or ink in the absence of a capillary material, but does not suggest or disclose a fluid reservoir body that contains one or more chambers that include a pressure compensation device and one or more chambers that are devoid of a pressure compensation device. Paragraph [0002] suggests that each of the chambers of the '037 publication is filled with a negative pressure inducing device. Accordingly, taken as a whole, the '037 publication leads away from a combination of fluid chambers in a single reservoir body that has (1) a pressure compensation device in at least one fluid chamber and (2) at least one fluid chamber that is devoid of a pressure compensation device]
Applicant’s arguments with respect to Claims 1-4, 6-7, 9-10 and 15 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. The examiner refers to the rejection under 35 U.S.C. 103 for more details.

Applicant's arguments filed on 09/26/2022, with respect to the 35 U.S.C. §103 rejections on Claims 5 ,8 and 14 have been fully considered but they are not persuasive.
Applicant argues: 
[Applicant submits that the  The '075 publication fails to suggest or disclose using any a pressure compensation device selected from a melamine foam and a felt in any of the fluid reservoirs. There is also nothing in the '075 publication that suggests providing a single fluid reservoir having (1) a fluid 6 chamber fillable by a user that is devoid of a pressure compensation device and (2) a fluid chamber that contains a pressure compensation device. Accordingly, the '075 publication in combination with the '037 publication fail to provide all of the elements of claim 1 from which claims 5, 8 and 14 depend]
Applicant’s arguments with respect to Claims  5 ,8 and 14 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. The examiner refers to the rejection under 35 U.S.C. 103 for more details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weaver et al. (US20180117921A1): teaches a fluidic ejection cartridge is disclosed where the cartridge includes a cartridge body having an upper portion, a lower portion, at least one sidewall, and a hollow cavity within the cartridge body defining a fluid reservoir.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797   

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797